Case 1:18-cv-01516-CFC-SRF Document 95 Filed 11/02/20 Page 1 of 2 PageID #: 1739




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

DEBORAH S. SKEANS, Executrix
of the ESTATE OF FRANKE.
PAVLIS,

                          Plaintiff,

                   v.
                                             Civil Action No. 1: 18-cv-0 1516-CFC
KEY COMMERCIAL FINANCE,
LLC, KEY COMMERCIAL
FINANCE PROPERTIES, LLC,
EQUITY PROS, LLC, and MOBILE
AGENCY,LLC

                          Defendants.



                           MEMORANDUM ORDER

      Pending before me is a motion for partial summary judgment filed by

Plaintiff Deborah S. Skeans, Executrix of the Estate of Frank E. Pavlis. D.I. 82. In

her Concise Statement of Facts filed in support of the motion, Skeans states that

George Chadwick Self and Justin Billingsley "first discussed forming KCF after

Self moved from North Carolina to New York in late November 2014. D.I. 84 ,r

11 (emphasis in original). Skeans cites Selfs sworn deposition testimony to

support this statement. Defendants dispute Skeans' s statement of fact, and like

Skeans, cite Selfs deposition to support their position. See D.I. 87 at 5-6. I have

reviewed Selfs deposition and agree with the Defendants that Selfs testimony is
Case 1:18-cv-01516-CFC-SRF Document 95 Filed 11/02/20 Page 2 of 2 PageID #: 1740




"inconclusive with respect to when in 2014 he initiated the process of forming

KCF." Id. at 6.

      Because there is a disputed fact that Skeans has said is material to her

motion for partial summary judgment, I will deny the motion. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242,248 (1986) (holding that summary judgment

will not lie if there is a genuine dispute about a material fact).

      NOW THEREFORE, at Wilmington this Second day of November in 2020,

IT IS HEREBY ORDERED that Plaintiff Deborah S. Skeans's Motion for Partial

Summary Judgment (D.I. 82) is DENIED.




                                           11
